DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/01/2022 has been entered.  Applicant amended claims 1, 8-9, and 11-12 in the amendment.  Claim 14 is newly added.
Claims 1-14 remain pending.
Terminal Disclaimer filed on 09/07/2021 has been approved.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 filed on 06/01/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 10,555,393 B1), hereinafter Fu, in view of T. et al. (US 2014/0068091 A1), hereinafter T., in view of Raanan (US 2015/0262312 A1), hereinafter Raanan.
Regarding claim 1, Fu discloses 
A collaboration apparatus (cloud service 210, FIG. 3) comprising:
	a memory (storage 320, FIG. 5) storing a set of instructions; and 
	at least one processor (GPU 324, FIG. 5), wherein
	the at least one processor is connected to a robotic device (smart camera 100/smart security light 100), and
	the at least one processor is configured to execute the set of instructions to:
		obtain user’s sensing data obtained by the robotic device (Col. 5, lines 57-61: an alert indicates that another family member has arrived home; Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors);
		when a face of a user is detected, generate a content (signal) for reporting states indicating a condition of a user (Col. 5, lines 57-61: another family member has arrived home) to anther user based on the sensing data obtained by the robotic device (Col. 10, lines 33-35: the cloud service generates a signal, the signal comprises facial recognition information), the sensing data comprising face detection data captured by a camera (Col. 7, lines 10-17: implementing facial recognition); and
		post the content to the SNS (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).

Fu does not explicitly disclose 
	based on information posted to a Social Networking Service (SNS) by the another user.

However, T. discloses 
request user status information based on information posted to a Social Networking Service (SNS) by the another user (page 5, [0036], Watcher conveys to Subscription Service Host server a first subscription message requesting user status information associated with User 120).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of T. in Fu because Fu discloses providing signal/information to a user device (Col. 10, lines 33-39) and T. further suggests providing user status information after conveyed a first subscription message to a server (page 5, [0036]).
	One of ordinary skill in the art would be motivated to utilize the teachings of T. in Fu system in order to save resource by providing information to user when requested.

Fu and T. do not explicitly disclose 
	when no face is detected for a preset time period, generate the content for reporting that no user exists.

However, Raanan discloses 
	when no face is detected for a preset time period, generate the content for reporting that no user exists (page 6, [0067], lines 21-24: facial recognition software is used to detect the presence of a person; when a person is not detected for a predetermined period of time, the system notifies the manager via an email message or a text message).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Raanan in Fu and T. because Fu and T. disclose providing signal/information to a user device (Fu: Col. 10, lines 33-39) and Raanan further suggests notifying a manager when a person is not detected for a predetermined period of time (page 6, [0067]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Raanan in Fu and T. system in order to provide up-to-date information to user.

Regarding claim 4, Fu, T., and Raanan disclose the collaboration apparatus described in claim 1.  Fu further discloses 
the robotic device acquires voice of the user as the sensing data (Col. 6, lines 41-45: identify and/or classify welcomed visitors includes facial recognition, voice recognition; Col. 3, lines 52-57: capture high-resolution video frames and audio data), and
	the at least one processor is further configured to execute the set of instructions to:
	determine the content to be posted to the SNS based on a recognition result of the voice (Col. 8, lines 30-41: transmit the received audio to user devices; Col. 5, lines 3-10: upload the captured video data to the cloud service; the data uploaded to the cloud service is streamed to the user device; Col. 5, lines 57-Col. 6, lines 5: data sent to the cloud service is sent to the user devices; an alarm from one of the smart cameras from the home is sent to the smart phone of an owner of another home that a suspicious person has been identified in the neighborhood).

Regarding claim 5, Fu, T., and Raanan disclose the collaboration apparatus described in claim 1.  Fu further discloses 
the robotic device acquires a face image of the user as the sensing data (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors; Col. 9, lines 61-62: the smart camera captures the person in the area of interest), and
	the at least one processor is further configured to execute the set of instructions to: 
specify a contribution destination (receptionist/the monitoring center) based on identification information of the user specified based on an authentication result of the face image, and based on user management data held in advance (list of known criminals) (Col. 16, lines 28-34: the person is detected, the face is matched to a blacklist (a list of known criminals), notify the receptionist/the monitoring center).

Regarding claims 8-9, the limitations of claims 8-9 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.

Regarding claim 12, Fu, T., and Raanan disclose the collaboration apparatus as described in claim 1.  Fu further discloses 
update a text of the content based on the user’s sensing data when the face of the user is detected (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal information to the user device; & Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).
	
	
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., in view of Raanan, and further in view of Lee et al. (US 2010/0010669 A1), hereinafter Lee.
Regarding claim 2, Fu, T., and Raanan disclose the collaboration apparatus described in claim 1.  Fu, T., and Raanan do not explicitly disclose 
the at least one processor is further configured to execute the set of instructions to:
	update at least one of a speech content and a motion content of the robotic device based on a content contributed by another user in the SNS, and
	the robotic device executes a speech based on the updated speech content when the speech content is updated and executes a motion based on the updated motion content when the motion content is updated.

However, Lee discloses 
the at least one processor is further configured to execute the set of instructions to:
	update at least one of a speech content and a motion content of the robotic device based on a content contributed by another user in the SNS (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation), and
	the robotic device executes a speech based on the updated speech content when the speech content is updated and executes a motion based on the updated motion content when the motion content is updated (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Lee in Fu, T., and Raanan because Fu, T., and Raanan disclose receiving data from a user device (Fu: Col. 5, lines 66-Col. 6, lines 3) and Lee further suggests synchronizing robot with received voice message (page 7, [0111]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lee in Fu, T., and Raanan system in order to be able to provide a convenience system to a user by synchronizing received data with robot.

Regarding claim 6, Fu, T., and Raanan disclose the collaboration apparatus described in claim 1.  Fu further discloses 
the robotic device identifies the user by face recognition (Fu: Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device).

Fu, T., and Raanan do not explicitly disclose 
	performs speech or motion that is determined based on information contributed to the SNS by another user.

However, Lee discloses 
performs speech or motion that is determined based on information contributed to the SNS by another user (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Lee in Fu, T., and Ewing because Fu, T., and Ewing disclose receiving data from a user device (Fu: Col. 5, lines 66-Col. 6, lines 3) and Lee further suggests synchronizing robot with received voice message (page 7, [0111]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Lee in Fu, T., and Ewing system in order to be able to provide a convenience system to a user by synchronizing received data with robot.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., in view of Raanan, and further in view of Fan et al. (US 2012/0150966 A1), hereinafter Fan.
Regarding claim 3, Fu, T., and Raanan disclose the collaboration apparatus described in claim 1.  Fu, T., and Raanan do not explicitly disclose 
hold user management data in which identification information of the another user using a first device is associated with an SNS group; and
	register, when a second device recognizes the another user, a virtual character indicative of the second device with the SNS group associated with the identification information of the another user.

However, Fan discloses 
hold user management data (a list of registered members and a list of registered devices) in which identification information of the another user using a first device is associated with an SNS group (page 6, [0043], lines 11-22: a list of registered members can be compared to the subscriber associated with the source of the message, and a list of registered devices can be compared with the device associated with the source of the message); and
	register, when a second device recognizes the another user, a virtual character (avatar) indicative of the second device with the SNS group associated with the identification information of the another user (page 2, [0015]: an individual, upon becoming a member, could establish an avatar, the avatar would represent the individual to all other members of the security social network).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Fan in Fu, T., and Raanan because Fu, T., and Raanan disclose detect a user and identify the detected face as a particular person (Fu: Col. 15, lines 40-43) and Fan further suggests register the user in the security social network (page 2, [0015]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Fan in Fu, T., and Raanan system in order to protect privacy of user by allowing user to use an avatar to represent himself/herself in social networking service.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., Raanan, and Lee, and further in view of Haywood (US 8,294,574 B2).
Regarding claim 7, Fu, T., Raanan, and Lee disclose the collaboration apparatus described in claim 6.  Fu, T., Raanan, and Lee do not explicitly disclose 
generate information contributed to the SNS based on a user response to the speech or the motion performed by the robotic device.

However, Haywood discloses 
generate information contributed to the SNS based on a user response to the speech or the motion performed by the robotic device (Col. 8, lines 53-59: establishing two way communication with a person who is deaf; the visitor’s speech is then converted into a textual representation and transmitted to a mobile phone).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Haywood in Fu, T., Raanan, and Lee because Fu, T., Raanan, and Lee disclose sending data associated with visitor to user devices (Fu: Col. 5, lines 57-61) and Haywood further suggests establishing two way communication between the user and the visitor (Col. 8, lines 53-59).
	One of ordinary skill in the art would be motivated to utilize the teachings of Haywood in Fu, T., Raanan, and Lee system in order to provide a convenience system to user by providing two ways communications to users.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., in view of Raanan, and further in view of Hashiura et al. (US 2014/0096030 A1), hereinafter Hashiura.
Regarding claim 10, Fu, T., and Raanan disclose the collaboration apparatus as described in claim 1.  Fu, T., and Raanan further disclose 
post the content to the SNS when no user is detected (Col. 27, lines 14-24: the occupancy sensor uses communication module for communicating wirelessly with at least one anchor so that occupancy data can be reported to the server via the backhaul channel; the sensor transmits a message including data that indicating the room to be unoccupied; room to be unoccupied corresponding to no user is detected/no user exists).

Fu, T., and Raanan do not explicitly disclose 
the content reporting information on temperature in a place where the robotic device exists to the another user.

However, Hashiura discloses 
the content reporting information on temperature in a place where the robotic device exists to the another user (FIG. 6(a) & page 3, [0055]: the cleaning robot measures a room temperature with a temperature sensor, and contributes, on the family message board, a message telling that “it is hot” in human sense).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Hashiura in Fu, T., and Raanan because Fu, T., and Raanan disclose sending data to user devices (Fu: Col. 5, lines 57-61) and Hashiura further suggests contributing a message with a room temperature on family message board (page 3, [0055]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Hashiura in Fu, T., and Raanan system in order to allow users to be informative.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., in view of Raanan, and further in view of Porter et al. (US 2011/0199372 A1), hereinafter Porter.
Regarding claim 11, Fu, T., and Raanan disclose the collaboration apparatus as described in claim 1.  Fu further discloses 
post the content to the SNS when the user is detected (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).

Fu, T., and Raanan do not explicitly disclose
 the content reporting, to the another user, a distance between the user and the robotic device and a direction from the robotic device to the user.

However, Porter discloses 
the content reporting, to the another user (client device), a distance between the user and the robotic device (camera) and a direction from the robotic device to the user (page 2, [0033]: generate distance data indicative of the distance of the object from a reference point relative to the camera at that position, and the interface is operable to send the distance data to client device).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Porter in Fu, T., and Raanan because Fu, T., and Raanan disclose sending data to user devices (Fu: Col. 5, lines 57-61) and Porter further suggests sending distance data to client device (page 2, [0033]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Porter in Fu, T., and Raanan system in order to allow users to be informative.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., in view of Raanan, and further in view of Smadja (WO 2014/013447 A2).
Regarding claim 13, Fu, T., and Raanan disclose the collaboration apparatus as described in claim 1.  Fu further discloses 
select a motion of the robotic device according to content (Col. 9, lines 28-30: a security light implementing an external stimulus; & Col. 15, lines 9-15: cloud server selects which of the external stimuli to provide; the appropriate external stimulus is selected based on the context of the images and/or other data).

However, Smadja discloses 
at least a status icon or a stamp posted to the SNS (page 6, lines 4-7: these audibly coded signals are combined with audibly coded signals indicative of textual content, the textual content includes comments and statuses extracted from posts and/or from other related social media content).

	It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Smadja in Fu, T., and Raanan because Fu, T., and Ewing disclose selecting stimuli based on data (Fu: Col. 5, lines 9-15) and Smadja further suggests the data is status extracted from social media content (page 6).
	One of ordinary skill in the art would be motivated to utilize the teachings of Smadja in Fu, T., and Raanan system in order to be able to provide a convenience system to user by outputting received data in a voice speech.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of T., in view of Raanan, and further in view of Spolin et al. (US 2015/0094544 A1), hereinafter Spolin.
Regarding claim 14, Fu, T., and Raanan disclose the collaboration apparatus as described in claim 1.  Fu, T., and Raanan further disclose 
post the generated content to the SNS (Fu: Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).

Fu, T., and Raanan do not explicitly disclose 
the at least one processor is further configured to execute the set of instructions to:
	sense a body temperature of the user using an infrared sensor;
	when sensing an abnormal body temperature of the user, generate the content for reporting the states of the user to another use.

However, Spolin discloses 
the at least one processor is further configured to execute the set of instructions to:
	sense a body temperature of the user using an infrared sensor (page 3, [0026]: the wearable device includes a skin temperature sensor, such as an infrared thermometer; the brand of the wearable device can thus retain the housing against a portion of the infant’s body such that the skin temperature sensor and the heart rate sensor face the infant’s skin to enable detection of the infant’s skin temperature and heart rate, respectively);
	when sensing an abnormal body temperature of the user, generate the content for reporting the states of the user to another use (page 4, [0035], lines 1-5: prioritize various data transmitted from the wearable device; the processor can select an abnormal temperature readings for immediate transmission by the wireless transmitter to the base station; & page 5, [0043], lines 17-26: the wearable device can thus transmit various sensor data, such as a heart rate and a skin temperature, to the base station for publication on a guardian’s mobile computing device and/or directly to the guardian’s mobile computing device for presentation to the guardian); and
	post the generated content (page 5, [0043], lines 17-26: the wearable device can thus transmit various sensor data, such as a heart rate and a skin temperature, to the base station for publication on a guardian’s mobile computing device and/or directly to the guardian’s mobile computing device for presentation to the guardian).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Spolin to Fu, T., and Raanan, because Fu, T., and Raanan disclose detect a user to the building and send a message to user devices (Fu; Col. 10, lines 33-39) and Spolin further suggests detect a user’s temperature and present the body temperature to another user (page 5, [0043]).
One of ordinary skill in the art would be motivated to utilize the teachings of Spolin in the Fu, T., and Raanan system in order to present the most relevant information to users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanson et al. (US 9,796,095 B1).  The video signals are processed for the presence of faces via face detect algorithm (Col. 15, lines 33-37).
Sakaniwa et al. (US 9,225,963 B2).  Detect the presence of a person upon basis of a result of detection of the sensor, a presence/absence of detection of a face (Col. 9, lines 5-11).
Allen, SR. et al. (US 2014/0304356 A1).  Monitor the temperature of a child and wirelessly transfer the measurement to the aggregator ([0018]).
Zellner et al. (US 2002/0076003 A1).  The user is wearing a monitor/transmitter that can record and transmit (upon request) the user’s current blood pressure ([0010]).
Jung et al. (US 2014/0192134 A1).  The sender terminal activates a camera module in response to occurrence of a preset event condition to capture a facial image of the user and analyze the captured facial image ([0031]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
06/21/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447